DETAILED ACTION

1. This communication is in response to the request for continued examination filed on 08/11/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  1a. Status of the claims: 
       Claims 4 and 6 are canceled.
      Claim 24 is new.
       Claims 1-3, 5, and 7-24 are pending.

Response to Arguments
3. Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.

A,  Applicant argues that “ However, Applicant submits that neither the alleged Boettger UICC limit nor the Abdul device limit is used to affect devices that are already registered ," as recited in claim 1. (Remarks, page 7).

In response to A, The Examiner has considered the applicant’s argument but it is not convincing because Abdul discloses in paragraph  [0076] and  fig. 8 that an enrolment device has a threshold of number of devices that can be enrolled. In paragraphs [0075]- [0076] a determination of the number of enrolled devices that a user is allowed to register in  accordance with an enrollment policy reaches a limit in a database. In order to determine if the number of enrolled devices in the database reaches a limit, enrolled devices that are registered have to be already present in the database in order to determine if the number of them reaches the limit.

B,  Applicant argues that “ Boettger does not teach any such limit regarding subscriptions to a wireless network.’’ Additionally, the Abdul limit is simply a limit that would prevent new devices from registering.," as recited in claim 1. (Remarks, pages 7-8). 

In response to B, The Examiner has considered the applicant’s argument but it is not convincing because, first Boettger is not cited for addressing the limit of registered device in the enrollment device, but Abdul is. Abdul discloses in paragraph  [0076] and  fig. 8 that an enrolment device has a threshold of number of devices that can enrolled. By stating determining if the number of device that are enrolled  in the enrollment devices reach a limit. The examiner points out also that does not preclude the Abdul to disclose in other embodiment a limitation that prevent new devices registration as the Applicant has stated.


C,  Applicant argues that “ The proposed Boettger-Abdul combination, however, fails to teach at least the above emphasized features of claim 18. Abdul does not teach comparing a quantity of the registrations [between user devices and a second computing device] with two different thresholds. Rather, Abdul teaches a single comparison between a number of registered devices for a single user to a maximum number allowed. To the contrary, claim 18 recites two comparing features - one with a first threshold and the second with a second threshold.," as recited in claim 18. (Remarks, page 9).

In response to C, The Examiner has considered the applicant’s argument but it is not convincing because Boettger-Abdul combination teaches the claim limitations. First Boettger discloses paragraphs [0028] and [0032] a wireless circuitry having  a multi-SIM wireless communication that  limits the number of UICCs 204 that are subscribed to first wireless network ( second computer device), where removable UICC 204A/B can switch to a different wireless communication network ( second computer device). For example each time a new removable UICC 204A/B is connected a new limit comes with the new   removable UICC 204A/B. Therefore, a first threshold and the second with a second threshold are taught by Boettger. Second, the comparing feature is taught by Abdul. Abdul, teaches in paragraph [0076]  the number of registered devices is determined by a threshold limit that depends on enrollment policy  ( the first enrollment policy correspond to the first threshold)  at an enrollment device where the enrollment device is the first computer device ( for determining if a number of devices reached a threshold, a comparison has to be done) ( Abdul, [0076] )). Based on the above analysis Boettger-Abdul combination teaches the claim limitations.




D,  Applicant argues that “Grucci does not teach "determining, by the first computing device and based on the registration message, a quantity of devices registered to receive one or more services via the one or more second computing devices" as claimed. The Office Action does not identify any message in Grucci upon which such a determination is made. Additionally, Grucci does not teach determining "a quantity of devices" as claimed. Rather, Grucci describes determining that each device, for which it receives GPS data, is registered to receive communications. Grucci, claim 1. Thus, Grucci does not teach this claim feature.  ," as recited in claims 13 and 15. (Remarks, pages 10-11).

In response to D, The Examiner has considered the applicant’s argument but it is not convincing
Grucci discloses in claim 1  determining a number of registered user devices  to a given user device by a GPS system based on transmitted information  having a number of register user devices. An number of  registered user devices are equated to a quantity of registered devices.

E,  Applicant argues that “Seo does not teach adjusting the priority of a DNS address based on a threshold comparison and does not teach lowering the priority of a DNS address that has been recently requested. Thus, Seo does not teach "based on comparing the quantity with at least one threshold, causing an update of one or more domain name server addressing priorities to deprioritize the one or more second computing devices" as in amended claim 13 ," (Remarks, page 11).

In response to E, The Examiner has considered the applicant’s argument but it is not convincing because Seo discloses in paragraphs [0044] and [0052] based  on a device having high traffic which is a device having a threshold of high number of DNS address, DNS address  a device  is giving of a  being low ( low priority is equated to deprioritize) ; in the threshold of a high traffic is explicitly disclosed in [0052]). In order to give a priority to a DNS address a comparison of traffic of a DNS address  is done  with a threshold traffic (see paragraph [0052]).


F. Dependent claim 10 which has a limitation similar to a limitation of claim 13 is now being incorporated in the rejection.

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

3a. Claims 1, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boettger et al. (hereinafter “Boettger”) (US 2019/0098487 A1)  in view of Abdul et al. (hereinafter “Abdul”) (US 2016/0088026 A1).  
Regarding claim 1, Boettger discloses a method comprising: 
   receiving, by a first computing device, a registration message indicating a user device and indicating a second computing devices with which the user device is registered ( a registration communication being received by a first wireless  network (second communication device) from a wireless circuitry ( first computer device)  to registered wireless communication device (user device)  (Boettger, [0028]));  
    and
        causing, based on a determination that the quantity satisfies at least one threshold, the user device to register with a third computing device, instead of the second computing device, for the one or more service ( a wireless circuitry having  a multi-SIM wireless communication that  limits the number of UICCs 204 that are subscribed to first wireless network ( second computer device), where removable UICC 204A/B can switch to a different wireless communication network ( second computer device)  (Boettger,[0028] and [0032]) where UICC is Universal Integrated Circuit Card). 
        Boettger does not disclose determining, by the first computing device based on the registration message, a quantity of user devices that are registered with the second computing devices.
        Abdul discloses determining, by the first computing device based on the registration message, a quantity of user devices that are registered with the second computing device ( determining  by server 812 (first computer device) a number of the devices that a user registers in a enrolment device having data base 814 ( enrollment device is the second computer device) is in accordance of the user  enrollment policy ; by applying a set of enrollment rules to a device,  a message of registration enrollment is also being sent ( Abdul, [0076] ; fig 8 )).

      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Abdul’s teachings with Boettger’s teachings. One skilled in the art would be motivated to combine them in order to determine the number of devices registered in a subscription device by using an enrollment rule that determines efficiently the number limit of devices that are allow to subscribe to the  subscription device. 
 
Regarding claim 18, Boettger discloses a method comprising: 

     receiving, by a first computing device, information indicating registrations between user devices and a second computing device ( a registration communication being received by a first wireless  network (second communication device) from a wireless circuitry ( first computer device)  to registered wireless communication device (user device)  (Boettger, [0028]));  and

 causing, based on a determination that the quantity satisfies one or more of the first threshold or the second threshold,  one or more of the user devices to register with a third computing device, instead of the second computing device, for one or more services provided ( a wireless circuitry having  a multi-SIM wireless communication that  limits the number of UICCs 204 that are subscribed to first wireless network ( second computer device), where removable UICC 204A/B can switch to a different wireless communication network ( second computer device)  (Boettger,[0028] and [0032])).   

        Boettger does not disclose comparing, by the first computing device, a quantity of the registrations with a first threshold; comparing, by the first computing device, the quantity with a second threshold.

      Abdul discloses comparing, by the first computing device, a quantity of the registrations with a first threshold ( the number of registered devices is determined by a threshold limit that depends on enrollment policy  ( the first enrollment policy correspond to the first threshold)  at an enrollment device where the enrollment device is the first computer device ( for determining if a number of devices reached a threshold, a comparison has to be done) ( Abdul, [0076] )); comparing, by the first computing device, the quantity with a second threshold ( the number of registered devices is determined by a threshold limit that depends on enrollment policy  ( the second enrollment policy correspond to the second threshold) at an enrollment device where the enrollment device is the first computer device ( Abdul, [0076] )). 

      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Abdul’s teachings with Boettger’s teachings. One skilled in the art would be motivated to combine them in order to determine the number of devices registered in a subscription device by using an enrollment rule that determines efficiently the number limit of devices that are allowed to subscribe to the  subscription device. 
 
Regarding claim 20, Boettger  and Abdul disclose the method of claim 18, wherein the causing comprises: causing deregistration of the one or more of the user devices  ( a SIM card registered to the first wireless network is removed ( by removing the wireless SIM card a deregistration is being performed) (Boettger, [0045])).  

3b. Claims 2-3, 5, 7, 9, and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Boetter in view of Abdul as applied to claims 1, 18, and 20  above, and further in view of Merino Vazquez et al. (hereinafter "Merino") (US 9,036,554  B2).

Regarding claim 2, Boettger  and Abdul disclose  the method of claim 1.

       Boettger in view of  Abdul  do not disclose  wherein the second computing devices comprises a Call Session Control Function (CSCF) computing devices.  

              Merino discloses wherein the second computing devices comprises a Call Session Control Function (CSCF) computing devices (Merino discloses a network node having Call Session Control Function (CSCF) (Merino, column 2, lines 47-49 )). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Merino’s teachings with Boettger’s teachings in view of Abdul’s teachings. One skilled in the art would be motivated to combine them in order to provide a more reliable and efficient PCC architecture without increasing, or at least without excessively increasing, the implementation and architecture complexity and the associated equipment costs (Merino, column 2, lines 20-25).   
   
Regarding claim 3, Boettger  and Abdul disclose the method of claim 1.

       Boettger in view of  Abdul  do not disclose  wherein the registration message indicates the user device by indicating one or more of: an Internet Protocol (IP) Multimedia Private Identity (IMPI) or an Internet Protocol (IP) Multimedia Public Identity (IMPU).  

           Merino discloses wherein the registration message indicates the user device by indicating one or more of: an Internet Protocol (IP) Multimedia Private Identity (IMPI) or an Internet Protocol (IP) Multimedia Public Identity (IMPU) (CHEN discloses an Internet Protocol (IP) Multimedia Public Identity (IMPU) Merino, column 8, lines 16-21 )).  
   
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Merino’s teachings with Boettger’s teachings in view of Abdul’s teachings. One skilled in the art would be motivated to combine them in order for a user to improve the device identifier when a user is using multiple devices.       
   
Regarding claim 5, Boettger  and Abdul disclose  the method of claim 1.

       Boettger in view of  Abdul  do not disclose  wherein the registration message indicates the second computing devices by indicating one or more of: a Proxy Call Session Call Function (P-CSCF) assigned to the user device or a Call Session Control Function (CSCF) Internet Protocol (IP) address assigned to the user device.  

              Merino discloses wherein the registration message indicates the second computing devices by indicating one or more of: a Proxy Call Session Call Function (P-CSCF) assigned to the user device or a Call Session Control Function (CSCF) Internet Protocol (IP) address assigned to the user device (Merino discloses a network node having Proxy Call Session Control Function P-(CSCF) (Merino, column 2, lines 45-47 )).   

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Merino’s teachings with Boettger’s teachings in view of Abdul’s teachings. One skilled in the art would be motivated to combine them in order to provide a more reliable and efficient PCC architecture without increasing, or at least without excessively increasing, the implementation and architecture complexity and the associated equipment costs (Merino, column 2, lines 20-25).  

Regarding claim 7, Boettger  and Abdul disclose  the method of claim 1.

       Boettger in view of  Abdul  do not disclose  wherein the determining comprises: updating, based on a determination that the user device was previously registered in a user database, information in the user database for one or more Call Session Control Function (CSCF) computing devices previously associated with the user device.  

              Merino discloses wherein the determining comprises: updating, based on a determination that the user device was previously registered in a user database (Merino discloses updating previously stored registration information (previously stored registration information is equated to previously registration in a data base) (Merino, column 12, lines 42-50 )), information in the user database for one or more Call Session Control Function (CSCF) computing devices previously associated with the user device (Merino discloses obtaining, by the S-CSCF, based on the IMPU, the subscription identifier of the UE from a user database (i.e., a database storing user-related information) (Merino, column 2, lines 47-52)).     
 
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Merino’s teachings with Boettger’s teachings in view of Abdul’s teachings. One skilled in the art would be motivated to combine them in order to provide a more reliable and efficient PCC architecture without increasing, or at least without excessively increasing, the implementation and architecture complexity and the associated equipment costs (Merino, column 2, lines 20-25). 

Regarding claim 12,  Boettger  and Abdul disclose  the method of claim 1.

              Boettger in view of  Abdul  do not disclose  wherein the determining comprises: updating, based on a determination that the user device was previously registered with the first computing device, information for one or more Call Session Control Function (CSCF) computing devices associated with the user device.    

              Merino discloses wherein the determining comprises: updating, based on a determination that the user device was previously registered with the first computing device, information for one or more Call Session Control Function (CSCF) computing devices associated with the user device ( Merino discloses updating information about a UE , when the IMSI of the UE was previously stored in the device (Merino, column 12, lines 42-50, Fig.1)).

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Merino’s teachings with Boettger’s teachings in view of Abdul’s teachings. One skilled in the art would be motivated to combine them in order to update accurately the information of a registering device by taking into account previous registration information of the registered device.    
  
3c. Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Boetter in view of Abdul as applied to claims 1, 18, and 20  above, and further in view of Dahlen (US 2011/0058480 A1).

Regarding claim 21,  Boettger  and Abdul disclose  the method of claim 18.

          Boettger in view of  Abdul  do not disclose wherein causing the one or more of the user devices to register with the third computing device, instead of the second computing device comprises: sending, to the one or more of the user devices, a notification that the second computing device is at maximum capacity.  

          Dahlen discloses  wherein causing the one or more of the user devices to register with the third computing device, instead of the second computing device comprises: sending, to the one or more of the user devices, a notification that the second computing device is at maximum capacity (Dahlen discloses  MMs (secondary devices)  sending S1 overload  messages of a eNB ( the eNB device is equated to a third computer device) ( the overload message of an eNB is equated to a third computer device at maximum capacity)    (Dahlen,  [0035])).


      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Dahlen’s teachings with Boettger’s teachings in view of Abdul’s teachings. One skilled in the art would be motivated to combine them in order to have a system made of two threshold one is a warning that prevent a system to stop functioning when the system reaches a threshold of 100%.    

Regarding claim 22, Boettger  and Abdul disclose  the method of claim 18,.

          Boettger in view of  Abdul  do not disclose  wherein the comparing the quantity with the second threshold further comprises comparing, based on a determination that the quantity satisfies the first threshold, the quantity with the second threshold.   

         Dahlen discloses wherein the comparing the quantity with the second threshold further comprises comparing, based on a determination that the quantity satisfies the first threshold, the quantity with the second threshold ((Dahlen discloses  a threshold of 100% has to a  threshold of 90% also satisfy  (Dahlen, [0034])).  

      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Dahlen’s teachings with Boettger’s teachings in view of Abdul’s teachings. One skilled in the art would be motivated to combine them in order to have a system made of two threshold one is a warning that prevent a system to stop functioning when the system reaches a threshold of 100%.    

Regarding claim 23, Boettger  and Abdul disclose  the method of claim 1.

          Boettger in view of  Abdul  do not disclose  wherein the determination that the quantity satisfies the at least one threshold comprises a determination, by the first computing device, that the quantity is greater than 1.  

         Dahlen discloses wherein the determination that the quantity satisfies the at least one threshold comprises a determination, by the first computing device, that the quantity is greater than 1 ( one or more nodes can be restricted when an overloaded message is send (therefore the threshold can be more than one) (Dahlen, [0025])).   

        It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Dahlen’s teachings with Boettger’s teachings in view of Abdul’s teachings. One skilled in the art would be motivated to combine them in order to have a system made of two threshold one is a warning that prevent a system to stop functioning when the system reaches a threshold of 100%.    

3d. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boetter in view of Abdul as applied to claims 1, 18, and 20  above, and further in view of Zhang et al. (hereinafter "Zhang") (US 2010/0169646 A1).

Regarding claim 8, Boettger  and Abdul disclose  the method of claim 1.

       Boettger in view of  Abdul  do not disclose  wherein the determining comprise increasing, the quantity of user devices, and the method further comprising: based on a determination that the user device was previously registered in a user database, decreasing a quantity corresponding to a fourth computing device via which the one or more services are provided.  

      Zhang discloses wherein the determining comprise increasing, the quantity of user devices, and the method further comprising: based on a determination that the user device was previously registered in a user database, decreasing a quantity corresponding to a fourth computing device via which the one or more services are provided (Zhang discloses  A valid certificate of a new device is verified before the registered device can joined a first  device and leave another device ( the number of devices in the first device will be increase and the number of devices in the other device will be decreased)( verification of a valid certification in the register is equated to previously registered in the database because in both case the other device registration is saved in the first  device prior the other device joined the first device)  (Zhang, [0014]-[0015])).   

      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Zhang’s teachings with Boettger’s teachings in view of Abdul’s teachings. One skilled in the art would be motivated to combine them in order for a user to keep track of what device that joins a registering device.    
  
3e. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boetter in view of Abdul as applied to claims 1, 18, and 20  above, and further in view of Dahlen in view of Merino.

Regarding claim 9, Boettger  and Abdul disclose  the method of claim 1.

       Boettger in view of  Abdul  do not disclose   further comprising: causing, after the determining, a confirmation message to be sent to the user device,  wherein the confirmation message confirms registration with at least one Call Session Control Function (CSCF) device.

            Dahlen discloses further comprising: causing, after the determining, a confirmation message to be sent to the user device (Dahlen discloses based on a message informing that a number of  measured  UEs ( user devices)  are registered with MMEs (secondary devices), an eNB (first computer device) makes a determination about the number of the measured UEs that are registered based on the message (an message informing a UE is equated to a confirmation to be sent to a user device) (Dahlen,  [0032])). 
  
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Dahlen’s teachings with Boettger’s teachings in view of Abdul’s teachings. One skilled in the art would be motivated to combine them in order to have a system made of two threshold one is a warning that prevent a system to stop functioning when the system reaches a threshold of 100%.    

       Boettger in view of  Abdul  and in view of Dahlen do not disclose   wherein the confirmation message confirms registration with at least one Call Session Control Function (CSCF) device.      

       Merino discloses wherein the confirmation message confirms registration with at least one Call Session Control Function (CSCF) device  (Merino discloses a network node having an assigned IP address with Call Session Control Function (CSCF) (Merino, column 2, lines 41-43 )). 
    
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Merino’s teachings with Dahlen’s teachings in view of Wang’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to provide a more reliable and efficient PCC architecture without increasing, or at least without excessively increasing, the implementation and architecture complexity and the associated equipment costs (Merino, column 2, lines 20-25).        
 
3f. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boetter in view of Grucci, as applied to claims 1, 18, and 20  above, and further and further in view of Seo  et al. (hereinafter “Seo”) (US 2015/0288648 A1).

Regarding claim 10, Boettger  and Abdul disclose the method of claim 1, wherein the causing the user device to register with the third computing device, instead of the second computing device, for the one or more services comprises: 
 
       Boettger in view of  Abdul  do not disclose  causing an update of one or more domain name server addressing priorities to deprioritize registration with the second computing device.

        Seo discloses causing an update of one or more domain name server addressing priorities to deprioritize registration with the second computing device (Based on a device having high traffic which is a device having a threshold of high number of DNS address, DNS address  a device  is giving of a  being low ( low priority is equated to deprioritize) (Seo , [0044] and [0052]) ; in the threshold of a high traffic is explicitly disclosed in [0052]).    
 
      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Seo’s teachings with Boettger’s teachings in view of Grucci’s teachings of overload protection. One skilled in the art would be motivated to combine them in order for a user to have an efficient way to give priority to a device by assigning priority to a device based on its DNS address is present or not.   

3f. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boetter in view of Grucci, as applied to claims 1, 18, and 20  above, and further and further in view of Dahlen  (US 2011/0058480 A1).


Regarding claim 11, Boettger  and Abdul disclose the method of claim 1. 

       Boettger in view of  Abdul  do not disclose further comprising: comparing, by the first computing device at predefined intervals, the quantity with a second threshold; and causing, based on a determination that the quantity satisfies the second threshold, deregistration; of one or more user devices; for the one or more services provided via the one or more second computing devices.

        Dahlen discloses further comprising: comparing, by the first computing device at predefined intervals, the quantity with a second threshold (Dahlen discloses at intervals,  an eNB (first computer device) connected to a MME (the user device) a number of  registered UEs (secondary devices) connected  MME is responsible being compared to a threshold number  (Dahlen,  [0032])); and causing, based on a determination that the quantity satisfies the second threshold, deregistration; of one or more user devices; for the one or more services provided via the one or more second computing devices (Dahlen discloses  based on number of registered UEs reaching 90% Number, an UE connected to MME that was served by LTE a radio telecommunication network   is elected to be served by WCDMA another radio telecommunication network ( by being elected to be served by WCDMA instead of LTE, a UE is now changed  registration from LTE to WCDMA)  (Dahlen, [0034])).     


      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Dahlen’s teachings with Boettger’s teachings in view of Grucci’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to perform deregistration of a device efficiently by switching to a different radio telecommunication network when a threshold of registered UEs is reached.   


3g. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boetter in view of Grucci, and further in view of Seo  et al. (hereinafter “Seo”) (US 2015/0288648 A1).

Regarding claim 13, Boettger  discloses a method comprising: receiving, by a first computing device, a registration message indicating a user device and one or more second computing devices ( a registration communication being received by a first wireless  network (second communication device) from a wireless circuitry ( first computer device)  to registered wireless communication device (user device)  (Boettger, [0028])).
 
            Boettger does not disclose determining, by the first computing device and based on the registration message, a quantity of devices registered to receive one or more services via the one or more second computing devices.

      Grucci discloses determining, by the first computing device and based on the registration message, a quantity of devices registered to receive one or more services via the one or more second computing devices ( determining a number of registered user devices  to a given user device by a GPS system based on transmitted information  having a number of register user devices ( Grucci, claim 1 )). 

       Boettger in view of  Grucci  do not disclose   based on comparing the quantity with at least one threshold, causing, an update of one or more domain name server addressing priorities to deprioritize the one or more second computing devices.  

        Seo discloses based on comparing the quantity with at least one threshold, causing, an update of one or more domain name server addressing priorities to deprioritize the one or more second computing devices (Based on a device having high traffic which is a device having a threshold of high number of DNS address, DNS address  a device  is giving of a  being low ( low priority is equated to deprioritize) (Seo , [0044] and [0052]) ; in the threshold of a high traffic is explicitly disclosed in [0052]).   
 
      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Seo’s teachings with Boettger’s teachings in view of Grucci’s teachings of overload protection. One skilled in the art would be motivated to combine them in order for a user to have an efficient way to give priority to a device by assigning priority to a device based on its DNS address is present or not.   

Regarding claim 15, Boettger, Grucci, and Seo  disclose the method of claim 13, further comprising: causing, based on a determination that the quantity satisfies a second threshold, deregistration of one or more computing devices for the one or more services provided via the one or more second computing devices ( a wireless circuitry having  a multi-SIM wireless communication that  limits the number of UICCs 204 that are subscribed to first wireless network ( second computer device), where removable UICC 204A/B can switch to a different wireless communication network ( second computer device)  (Boettger,[0028] and [0032])).

3h. Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boetter in view of Grucci , in view of as applied to claims 13 and 15  above, and further in view of  Merino.

Regarding claim 14, Boettger, Grucci, and Seo  disclose the method of claim 13.

       Boettger in view of  Grucci  and in view of Seo do not disclose  wherein the one or more second computing devices comprise one or more Call Session Control Function (CSCF) computing devices.  

 
       Merino discloses wherein the one or more second computing devices comprise one or more Call Session Control Function (CSCF) computing devices (Merino discloses a network node having Call Session Control Function (CSCF) (Merino, column 2, lines 47-49 )).
  
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Merino’s teachings with Boettger’s teachings in view of Grucci’s teachings, and  in view of Seo’s teachings. One skilled in the art would be motivated to combine them in order to provide a more reliable and efficient PCC architecture without increasing, or at least without excessively increasing, the implementation and architecture complexity and the associated equipment costs (Merino, column 2, lines 20-25).  

Regarding claim 17, Boettger, Grucci, and Seo  disclose the method of claim 13.

       Boettger in view of  Grucci  and in view of Seo do not disclose  wherein the registration message indicates the one or more second computing devices by indicating a Call Session Control Function (CSCF) Internet Protocol (IP) address assigned to the user device.   

       Merino discloses wherein the registration message indicates the one or more second computing devices by indicating a Call Session Control Function (CSCF) Internet Protocol (IP) address assigned to the user device Merino discloses a network node having an assigned IP address with Call Session Control Function (CSCF) (Merino, column 2, lines 41-43 )).    

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Merino’s teachings with Boettger’s teachings in view of Grucci’s teachings, and  in view of Seo’s teachings. One skilled in the art would be motivated to combine them in order to provide a more reliable and efficient PCC architecture without increasing, or at least without excessively increasing, the implementation and architecture complexity and the associated equipment costs (Merino, column 2, lines 20-25).   
 

3i. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Boetter in view of Grucci , in view of  Merino , in view of as applied to claims 13 -15 and 17  above, and further in view of  Zhang.

Regarding claim 16, Boettger, Grucci, Seo, and Merino  disclose the method of claim 14.

       Boettger in view of  Grucci in view of Seo and in view of Merino do not disclose   wherein the determining comprises increasing, a first quantity of devices registered to receive one or more services via the one or more second computing devices, and the method further comprising: decreasing a second quantity corresponding to another CSCF computing device.  

      Zhang discloses wherein the determining comprises increasing, a first quantity of devices registered to receive one or more services via the one or more second computing devices, and the method further comprising: decreasing a second quantity corresponding to another CSCF computing device  (Zhang discloses  A valid certificate of a new device is verified before the registered device can joined a first  device and leave another device ( the number of devices in the first device will be increase and the number of devices in the other device will be decreased)( verification of a valid certification in the register is equated to previously registered in the database because in both case the other device registration is saved in the first  device prior the other device joined the first device)  (Zhang, [0014]-[0015])).    

      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Zhang’s teachings with Boettger’s teachings in view of Grucci’s teachings, and  in view of Seo’s teachings, and in view of Merino’s teachings. One skilled in the art would be motivated to combine them in order for a user to keep track of what device that joins a registering device.      

3j. Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boetter in view of Abdul as applied to claims 1, 18, and 20  above, and further in view of Zhang et al. (hereinafter "Zhang") (US 2010/0169646 A1).

Regarding claim 19, Boettger  and Abdul disclose the method of claim 18.

        Boettger in view of  Abdul  do not disclose  wherein the causing comprises: causing an update of one or more domain name server addressing priorities to deprioritize registration with the second computing device.   

           Seo discloses wherein the causing comprises: causing an update of one or more domain name server addressing priorities to deprioritize registration with the second computing device (Seo discloses if DNS address is not present, the priority is assigned being low ( low priority is equated to deprioritize) (Seo , [0044])).
  
         It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Seo’s teachings with Boettger’s teachings in view of Abdul’s teachings. One skilled in the art would be motivated to combine them in order for a user to have an efficient way to give priority to a device by assigning priority to a device based on its DNS address is present or not.    

 3h. Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Boetter in view of Abdul as applied to claims 1, 18, and 20  above, and further in view of L’HEUREUX et al. (hereinafter "L’HEUREUX") (US 2015/0081382 A1).

Regarding claim 24,  the method of claim 1.

        Boettger in view of  Grucci  do not disclose  wherein the quantity of user devices comprises a quantity of user devices associated with a plurality of users.  

           HEUREUX discloses wherein the quantity of user devices comprises a quantity of user devices associated with a plurality of users (L’HEUREUX discloses  wireless communication device and their users being related using a customer relation system (L’HEUREUX , [0034])).
  
         It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate HEUREUX’s teachings with Boettger’s teachings in view of Abdul’s teachings. One skilled in the art would be motivated to combine them in order to make wireless communication devices and their users to communicate efficiently by using suitable rules of a communication system that identifies efficiently the users of communication devices.     

Conclusion

4.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                      
 
/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455